Exhibit 10.1

TERMINATION PROTECTION AGREEMENT

This Agreement (“this Agreement”) is made as of the      day of             ,
2006, between LONGVIEW FIBRE COMPANY, a Washington corporation, with its
principal offices at Longview, Washington (hereinafter called the “Company”),
and                      (hereinafter called “Employee”).

It is made with reference to the following facts:

A. The Board of Directors of the Company (the “Board”) believes it imperative
that the Company and the Board be able to rely upon Employee to continue in
Employee’s position, and that they be able to receive and rely upon Employee’s
advice as to the best interests of the Company and its shareholders, without
concern that Employee might be distracted or his or her advice affected by the
circumstances described in Section 1.2 below;

B. Employee is willing to enter into this Agreement for the purposes and on the
terms and conditions described herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. Definitions.

1.1 “Approved Group” shall mean any employee benefit plan of the Company or of
any subsidiary of the Company, or any person or entity organized, appointed or
established by the Company for or pursuant to the terms of any such plan.

1.2 “Effective Date” shall mean the day preceding the first to occur of the
following events (the “Change of Control Events”):

(a) Any Person (as defined in Section 13(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), other than the Approved Group or a
broker, bank, or trust company holding common stock of the Company for the
account of customers who are not members of a “group” (within the meaning of
Section 13(d) of the Exchange Act), becoming the record or beneficial owner of
30% or more of any class of the Company’s voting equity securities, as disclosed
by the Company’s stock records or in any other way, including, without
limitation, any filing with the Securities and Exchange Commission or otherwise;
or

(b) Upon the purchase of 30% or more of any class of the Company’s voting equity
securities pursuant to any tender offer or exchange offer for shares of the
Company’s stock, other than one made by the Company or the Approved Group; or

(c) Upon approval by the shareholders of the Company (or, if later, approval by
the shareholders of a third party) of any merger, consolidation,

 

- 1 -



--------------------------------------------------------------------------------

reorganization or other transaction providing for the conversion or exchange of
more than fifty percent (50%) of the outstanding shares of the Company’s stock
into securities of a third party, or cash, or property, or a combination of any
of the foregoing.

1.3 “Fiscal Year” shall mean the 12-month period ending on December 31.

1.4 “Good Reason,” when used with reference to a voluntary termination by
Employee of his or her employment with the Company, shall mean:

(a) a substantial reduction in Employee’s level of duties or responsibilities;
provided, that (i) a change in title or (ii) a change in title or status
resulting from the Company, or any affiliate of the Company by which Employee is
then employed, being a direct or indirect subsidiary of a parent company
following a Change of Control Event, with no corresponding substantial reduction
in Employee’s level of duties and responsibilities, shall not, in and of itself,
constitute Good Reason;

(b) a material reduction in Employee’s Minimum Base Salary, benefits or total
cash compensation (consisting of base salary and target bonus), unless such
reduction is part of an overall reduction for all employees at the same level as
Employee;

(c) the Company’s mandatory transfer of Employee to another geographic location
that is more than 50 miles from the location where Employee was employed at the
Effective Date, except for required travel on the Company’s business to an
extent substantially consistent with Employee’s business travel obligations
immediately prior to the Effective Date hereof;

(d) the failure by the Company to obtain an assumption of the obligations of the
Company to perform this Agreement by any successor to the Company, to the extent
legally required; or

(e) the repudiation or failure by the Company or its successor to acknowledge
(upon Employee’s written request) or to comply with any of its obligations under
this Agreement.

1.5 “Contract Period” shall mean the period commencing on the Effective Date and
ending on the             (__) anniversary of the Effective Date.

1.6 “Disability” shall mean a physical or mental incapacity of Employee which
entitles Employee to commence the receipt of benefits under the long-term
disability plan maintained by the Company.

1.7 “Cause,” when used in connection with the termination of Employee’s
employment by the Company, shall mean (a) the willful engaging by Employee in
misconduct

 

- 2 -



--------------------------------------------------------------------------------

which is significantly injurious to the Company, monetarily or otherwise;
(b) any act by the Employee of fraud, dishonesty, embezzlement,
misrepresentation or theft of property of the Company; (c) Employee’s conviction
of or plea of no contest to a felony or any crime involving moral turpitude;
(d) Employee’s breach of this Agreement or any other agreements with the
Company; (e) Employee’s unauthorized disclosure of the Company’s proprietary or
confidential information or breach of any confidentiality/invention/proprietary
information agreement(s) with the Company; (f) Employee’s violation of the
Company’s Code of Ethics (if applicable), Code of Business Conduct and Ethics or
any other employment rule, code or policy, as such policies currently exist or
may be amended or implemented during Employee’s employment with the Company;
(g) Employee’s failure or refusal to follow the lawful instructions of the
Company, if such failure or refusal continues for a period of five (5) calendar
days after the Company delivers to Employee a written notice stating the
instructions that Employee has failed or refused to follow; (h) the entry by a
court of competent jurisdiction of an order, or the entering into by Employee of
a consent decree, barring Employee from serving as an officer or director of a
public company; or (i) Employee’s failure to meet and sustain an acceptable
level of performance of Employee’s duties and obligations to the Company (other
than by reason of Disability), which failure continues thirty (30) days after
the Company has given written notice thereof to Employee. For purposes of this
definition, no act, or failure to act, on Employee’s part shall be considered
“willful” unless done, or omitted to be done, by Employee in bad faith and
without reasonable belief that the action or omission was in the best interests
of the Company.

1.8 “Without Cause,” when used in connection with the termination of Employee’s
employment by the company, shall mean any termination of employment of Employee
by the Company which is not a termination of employment for Cause or for
Disability.

1.9 “Termination Date” shall mean the effective date as provided in this
Agreement for the termination of Employee’s employment.

1.10 “Minimum Base Salary” shall mean salary at an annual rate equal to
Employee’s annual rate of salary on the Termination Date.

2. Scope of Agreement.

2.1 General. This Agreement shall apply with respect to any termination of
employment of Employee which occurs during the Contract Period. It shall not
apply to any termination of employment of Employee which occurs other than
during the Contract Period.

2.2 Termination. This Agreement shall terminate on April 24, 2009 if Employee is
still in the employ of the Company and a Change of Control Event has not
occurred. Except as otherwise provided herein in respect of payments to
beneficiaries, this Agreement shall terminate automatically upon the death of
Employee.

 

- 3 -



--------------------------------------------------------------------------------

3. Termination of Employment of Employee By the Company During the Contract
Period.

3.1 General. During the Contract Period, the Company shall have the right to
terminate Employee’s employment hereunder for Cause, for Disability or Without
Cause upon following the procedures hereinafter specified.

3.2 For Disability. Termination of Employee’s employment for Disability shall
become effective on the date that disability benefits, payable to Employee in an
amount equal to at least sixty-five (65%) percent of Employee’s then Minimum
Base Salary commence under any long-term disability plan maintained by the
Company or on such later date as the Company may specify in a written notice to
the Employee.

3.3 For Cause. Termination of Employee’s employment for Cause shall become
effective five (5) days after a written notice of intent to terminate Employee’s
employment, specifying the particulars of the conduct of Employee forming the
basis for such termination, is given to Employee by the Board.

3.4 Without Cause. The Company shall have the absolute right to terminate
Employee’s employment Without Cause at any time. Termination of Employee’s
employment Without Cause shall be effective five (5) business days after the
date of the giving to Employee by the Board of a written notice of termination,
specifying that such termination is Without Cause.

3.5 Effect of Termination. Upon a termination of Employee’s employment for
Cause, or for Disability as provided in Section 3.2 hereof, Employee shall have
no right to receive any compensation or benefits hereunder. Upon a termination
of Employee’s employment Without Cause, Employee shall be entitled to receive
the compensation and benefits provided in Section 5 hereof.

4. Termination of Employment by Employee During Contract Period. During the
Contract Period, the Employee shall be entitled to terminate his or her
employment with the Company. The Employee shall give the Company written notice
of voluntary termination of employment, which notice need specify only
Employee’s desire to terminate his or her employment and, if such termination is
for Good Reason, set forth in reasonable detail the facts and circumstances
claimed by Employee to constitute Good Reason. Any notice by Employee pursuant
to this Section shall be effective thirty (30) days after receipt by the Company
of such notice; provided, that an Employee may not terminate his or her
employment for Good Reason, if the Company has, within thirty (30) days of
receipt of such notice, corrected the circumstance that would otherwise result
in Good Reason for resignation. If such termination is for Good Reason, Employee
shall be entitled to receive the compensation and benefits in Section 5 hereof.
If such termination is for other than Good Reason, Employee shall have no right
to receive any compensation and benefits hereunder other than Employee’s Minimum
Base Salary and accrued vacation through Employee’s termination date.

 

- 4 -



--------------------------------------------------------------------------------

5. Benefits Upon Termination by the Company Without Cause or by Employee for
Good Reason. Upon the termination of the employment of Employee by the Company
pursuant to Section 3.4 or by Employee for Good Reason pursuant to Section 4
hereof, and if Employee executes and does not revoke a general release of all
claims in a form acceptable to the Company and substantially similar to Exhibit
A attached hereto (the “General Release”), Employee shall be entitled to receive
the following compensation and benefits:

5.1 The Company shall continue to pay monthly to Employee for the remainder of
the Contract Period an amount equal to the Minimum Base Salary payable;
provided, however, that the Company’s obligation hereunder shall be reduced by
the amount of (a) any benefits Employee receives during the remainder of the
Contract Period under any tax-qualified defined benefit pension or retirement
plan maintained or contributed to by the Company and (b) any compensation
Employee receives from another source for services rendered during the remainder
of the Contract Period. Employee shall provide notice of all compensation
referred to in clause (b) of the preceding sentence to the Company within seven
(7) days of receipt of such compensation.

5.2 The Company shall pay any premiums necessary to continue Employee’s health
insurance coverage under the Company’s health insurance plan pursuant to
Section 4980B(f) of the Internal Revenue Code of 1986, as amended (“COBRA”)
(provided that Employee is eligible for, and timely elects, COBRA continuation
coverage under the Company’s health insurance plan) until the earliest of
(a) eighteen (18) months after the Termination Date, (b) the first date that
Employee is covered under another health insurance plan or program, (c) the date
on which Employee is no longer entitled to COBRA continuation coverage under the
Company’s health insurance plan, or (d) the end of the Contract Period.

5.3 The Company shall pay to Employee (or Employee’s beneficiary upon Employee’s
death) the excess, if any, of:

(a) the benefit Employee (or Employee’s beneficiary, as the case may be) would
have been entitled to receive under the Employee’s Pension Plan of Longview
Fibre Company as in effect on the Effective Date, determined as though Employee
were vested and on the assumptions that Employee remained an employee of the
Company until the earlier of the end of the Contract Period or Employee’s death,
at an annual rate of compensation equal to the Compensation (as defined in said
plan and trust) earned by Employee for the calendar year preceding the
Termination Date; over

(b) the benefit actually payable to Employee (or such beneficiary, as the case
may be) under such Plan.

Such excess benefit shall be payable and determined in accordance with the
provisions, rules and assumptions of such Pension Plan, but shall be actually
paid from the general assets of the Company.

5.4 Notwithstanding anything to the contrary in this Agreement, Employee shall
not be entitled to receive any payment or the value of any benefits under this
Section 5 to

 

- 5 -



--------------------------------------------------------------------------------

the extent such payment or benefit (alone or together with any payments or
benefits provided pursuant to this Agreement or any other agreement or benefit
plan of the Company or any related entity) can reasonably be expected to
constitute an “excess parachute payment” within the meaning of Section 280G(b)
of the Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
Regulations promulgated thereunder. All determinations required to be made under
this Section 5.4 shall be made by a nationally recognized law firm, public
accounting firm or actuarial and benefits consulting firm selected by the
Company, in each case with expertise in the area of executive compensation tax
law (the “Tax Advisor”). All determinations made by the Tax Advisor shall be
binding upon the parties hereto and all fees and expenses of the Tax Advisor
shall be borne by the Company.

5.5 Except as specifically provided herein, the amount of any compensation or
benefits provided for in this Section 5 shall not be subject to mitigation by
Employee being required to seek other employment or otherwise.

5.6 Notwithstanding anything to the contrary in this Agreement, the Company and
Employee intend that the provisions of this Agreement, and any payments or other
benefits under this Agreement, comply with the payout and other limitations and
restrictions imposed under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), as clarified or modified by guidance from the
U.S. Department of Treasury or the Internal Revenue Service – in each case, if
and to the extent Section 409A is otherwise applicable to this Agreement and
such compliance is necessary to avoid any of the penalties otherwise imposed
under Section 409A. In this connection, the provisions of this Agreement, and
any payments or other benefits under this Agreement, and the terms of any
deferral and other rights regarding this Agreement, will, unless otherwise
determined by the Company, be deemed modified if and to the extent necessary to
comply with the payout and other limitations and restrictions imposed under
Section 409A, as clarified or supplemented by guidance from the U.S. Department
of Treasury or the Internal Revenue Service – in each case, if and to the extent
Section 409A is otherwise applicable to this Agreement and such compliance is
necessary to avoid any of the penalties otherwise imposed under Section 409A.
For example, if Employee is a “specified employee,” within the meaning of
Section 409A, then, to the extent necessary to avoid penalties under
Section 409A, benefit payments under Section 5 shall be delayed until six months
after Employee’s Termination Date. If payments are delayed pursuant to this
Section 5.6, any amount which would have been paid during such six-month period
but for this Section 5.6 shall be accumulated and paid in a lump sum as soon as
administratively practicable after the six-month anniversary of Employee’s
Termination Date.

5.7 If Employee does not properly execute the General Release or if Employee
revokes or attempts to revoke the General Release, Employee will not be entitled
to any of the benefits provided under this Section 5, except those which may be
otherwise required by law.

 

- 6 -



--------------------------------------------------------------------------------

6. Successors; Binding Agreement.

6.1 As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor to its business and/or assets or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.

6.2 This Agreement is personal to Employee and Employee may not assign or
transfer any part of his or her rights or duties hereunder, or any compensation
due to Employee hereunder, to any other person, except that this Agreement shall
inure to the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees or beneficiaries.

7. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Employee and by the Chief Executive Officer of the Company or
such other director or officer as may be specifically designated by the Board.
Waiver by any party of any breach of or failure to comply with any provision of
this Agreement by the other party shall not be construed as, or constitute, a
continuing waiver of such provision, or a waiver of any other breach of, or
failure to comply with, any other provision of this Agreement.

8. Arbitration of Disputes.

8.1 Any disagreement, dispute, controversy or claim arising out of or relating
to this Agreement or the interpretation or validity hereof shall be settled
exclusively and finally by arbitration. It is specifically understood and agreed
that any disagreement, dispute or controversy which cannot be resolved between
the parties, including, without limitation, any matter relating to the
interpretation of this Agreement, may be submitted to arbitration irrespective
of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal.

8.2 The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”).

8.3 The arbitral tribunal shall consist of one arbitrator. The parties to the
arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (a) maintains his
or her principal place of business in the State of Washington; and (b) has had
substantial experience in business transactions. The Company shall pay all of
the fees, if any, and expenses of such arbitrator.

8.4 The arbitration shall be conducted in Longview, Washington, or in such other
city in the United States of America as the parties to the dispute may designate
by mutual written consent.

 

- 7 -



--------------------------------------------------------------------------------

8.5 At any oral hearing of evidence in connection with the arbitration, each
party thereto or its legal counsel shall have the right to examine its witnesses
and to cross-examine the witnesses of any opposing party. No evidence of any
witness shall be presented in written form unless the opposing party or parties
shall have the opportunity to cross-examine such witness, except as the parties
to the dispute otherwise agree in writing or except under extraordinary
circumstances where the interests of justice require a different procedure.

8.6 Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to seek review of such
award by any court or tribunal. The parties hereto agree that the arbitral award
may be enforced against the parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having jurisdiction.

8.7 Nothing herein contained shall be deemed to give the arbitral tribunal any
authority, power, or right to alter, change, amend, modify, add to, or subtract
from any of the provisions of this Agreement.

9. Payment Obligations Absolute. The Company’s obligation to pay Employee the
amounts provided for hereunder and to make the arrangements provided for
hereunder shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against Employee
or anyone else. All amounts payable by the Company hereunder shall be paid
without notice or demand. Except as expressly provided herein, the Company
waives all rights which it may now have or may hereafter have conferred upon it,
by statute or otherwise, to terminate, cancel or rescind this Agreement in whole
or in part. Subject to the right of the Company to seek arbitration under
Section 8 and recover any payment made hereunder, each and every payment made
hereunder by the Company shall be final and the Company will not seek to recover
all or any part of such payment from Employee or from whomsoever may be entitled
thereto, for any reason whatsoever.

10. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party by this Agreement
(including, without limitation, any notice of termination of employment and any
notice under the Arbitration Rules of an intention to arbitrate) shall be in
writing and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party as follows:

If to the Company, to:

Longview Fibre Company

Corporate Secretary

P. O. Box 639

Longview, WA 98632

 

- 8 -



--------------------------------------------------------------------------------

If to the Employee, to:

_________________________________________

_________________________________________

Either party hereto may change its address, for purposes of this Section 10, by
giving fifteen (15) days prior notice to the other party hereto.

11. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

12. Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
this Agreement.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original.

14. Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of Washington.

15. Payroll and Withholding Taxes. All payments to be made or benefits to be
provided hereunder by the Company shall be subject to reduction for any
applicable payroll related or withholding taxes.

16. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements heretofore made relating to the subject matter hereof and
constitutes the entire agreement of the parties relating to the subject matter
hereof; provided, that this Agreement shall not supersede or limit or in any way
affect any rights Employee may have under any other Company employee benefit
plan, program or arrangement (including, without limitation, any pension, life
insurance, medical, dental, health, vacation, accident and disability plans,
programs and arrangements).

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Termination Protection
Agreement as of the date first above written.

 

EMPLOYEE

   

 

LONGVIEW FIBRE COMPANY

By     

Richard H. Wollenberg

President

 

- 10 -



--------------------------------------------------------------------------------

EXHIBIT A

SETTLEMENT AGREEMENT AND GENERAL RELEASE

This SETTLEMENT AGREEMENT AND GENERAL RELEASE (this “Agreement”), effective
________________, 200_ by and between _________________ (“Employee”) and
LONGVIEW FIBRE COMPANY (the “Company”)

RECITAL

 

A. Employee and Company are parties to, among other things, a Termination
Protection Agreement dated as of April __, 2006 (the “Termination Protection
Agreement”).

 

B. The Termination Protection Agreement provides, among other things, that if
(i) Company terminates the employment of Employee Without Cause (as defined in
the Termination Protection Agreement), or (ii) the Employee resigns his or her
employment for Good Reason (as defined in the Termination Protection Agreement)
(each a “Release Condition”), then Employee shall execute this Agreement in
exchange for the right to receive certain payments from Company as set forth
more fully in the Termination Protection Agreement.

 

C. Effective             , 200_, a Release Condition has occurred.

AGREEMENT

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Settlement Amount. Execution of this Agreement by Employee shall satisfy the
condition that Employee execute a full release of claims as set forth in
Section 5 of the Termination Protection Agreement and, upon satisfaction of any
other conditions set forth in this Agreement or in the Termination Protection
Agreement, Employee shall be entitled to receive the compensation set forth in
Section 5 of the Termination Protection Agreement.

2. Release of Claims. Employee irrevocably and unconditionally releases and
forever discharges Company, its affiliates, successors and assigns, and each of
their respective officers, directors, members, employees, representatives,
insurance carriers, attorneys, subsidiaries, affiliates, representatives,
agents, successors, heirs, executors, administrators and assigns, and all
persons acting by, through, under or in concert with any of them (collectively
“Releasees”), of and from any and all claims, actions, causes of action, suits,
debts, charges, complaints, liabilities, obligations, promises, agreements,
controversies, damages, and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, known or unknown, in law or
equity, including, without limitation of the foregoing general terms, any claims
against Company and Releasees arising from or related to Employee’s employment
with Company or the termination thereof, and any claims arising from any alleged
violation by

 

PAGE 1



--------------------------------------------------------------------------------

Company of any federal, state or local statutes, ordinances or common laws,
including, but not limited to, the Age Discrimination in Employment Act.

3. Confidentiality. Employee agrees that the terms, amount and fact of
settlement shall be kept strictly confidential and promises that neither
Employee nor Employee’s representatives nor agents shall disclose, either
directly or indirectly, any information concerning this settlement (or the fact
of settlement) to anyone, including but not limited to past, present or future
employees of Company, its affiliates, successors or any other company.

4. Disclaimer of Liability. This Agreement does not constitute and shall not be
construed as an admission of liability or wrongdoing by Company, its agents,
employees or successors, with respect to any claims asserted by Employee, and
Company expressly denies that it has done anything wrong or unlawful.

5. Release of Unknown Claims. Employee represents that Employee is not aware of
any claims against Company except for those claims that are released by this
Agreement. Moreover, the Parties agree and represent that it is within their
contemplation that Employee may have claims against Company of which, at the
time of the execution of this Agreement, they have no knowledge or suspicion,
but that this Agreement extends to claims in any way based upon, connected with,
or related to the matters described in Paragraph 2 above, whether or not known,
claimed, or suspected by the Parties.

6. Property. As a precondition to any settlement payment in connection with this
Agreement, Employee shall return to Company all property of Company in
Employee’s possession.

7. ADEA Notification. This Agreement contains a release of claims under the Age
Discrimination in Employment Act (the “ADEA”). By executing this Agreement,
Employee certifies that Employee has knowingly and voluntarily given up any
claims that Employee may have under the ADEA if those claims arose before
Employee signed this Agreement. Employee further certifies that the payments
described in this Agreement are considerations to which Employee would not
otherwise be entitled without signing this Agreement, and that these
considerations constitute payment in exchange for Employee’s execution of this
Agreement.

Under the ADEA, Employee may take up to twenty-one (21) days to consider the
terms of this Agreement. Employee has the right to accept in less time by
signing and delivering this Agreement to Company. Employee is urged to use as
many of the twenty-one (21) days as necessary to consider this Agreement and to
consult with Employee’s attorney about it. Employee acknowledges that Employee
has been given at least twenty-one (21) days to consider this Agreement prior to
signing it, and Employee’s signature on this Agreement is completely voluntary.

Under the ADEA, Employee may revoke this Agreement within seven (7) days of the
date on which Employee signs the Agreement. If Employee revokes, then Employee
will not receive any of payments or other considerations set forth in this
Agreement. TO BE EFFECTIVE, EMPLOYEE’S REVOCATION MUST BE IN WRITING AND
RETURNED TO

 

PAGE 2



--------------------------------------------------------------------------------

LONGVIEW FIBRE COMPANY, ATTENTION: CHIEF FINANCIAL OFFICER, WITHIN SEVEN
(7) DAYS OF THE DATE OF EMPLOYEE’S SIGNING OF THIS AGREEMENT.

8. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Washington as applied to agreements among Washington
residents, made and to be performed entirely within the State of Washington,
without giving effect to conflicts of laws principles.

PLEASE READ CAREFULLY. THIS IS A RELEASE OF CLAIMS YOU MAY HAVE AGAINST LONGVIEW
FIBRE COMPANY.

 

EMPLOYEE     LONGVIEW FIBRE COMPANY             By              Name:        
Title: Dated:                 , 200__.     Dated:                 , 200__.

 

PAGE 3